DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Species Group 1, claim(s) 1 – 11, drawn to a hydraulic device.
Species Group 2, claim(s) 12 – 18, drawn to a pivot joint.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: Figures 1 – 3 directed towards a hydraulic device having two sets of pistons with corresponding barrel plates rotating at a fixed swash angle about a common shaft – Species I is directed to the invention of Species Group 1 as previously identified
Subspecies I A: Figures 4 and 5 directed towards an arrangement of a pin and groove with a rotational contact range and longitudinal contact range usable in the hydraulic device of Species I wherein there are three pins used
Subspecies I B: Figure 6 directed towards an arrangement of a pin and groove with a longitudinal contact area defined in the center portion of the groove usable in the hydraulic device of Species I wherein there are seven pins used
Subspecies I C: Figure 7 directed towards an arrangement of a pin and groove with a longitudinal contact area defined in the center portion of the groove with a groove edge angled by half the swash angle and usable in the hydraulic device of Species I wherein there are seven pins used
Subspecies II A: Figure 8 directed towards a pin with a longitudinal slot usable in the hydraulic device of Species I
Subspecies II B: Figure 9 directed towards a pin with an overlapping coiled form and usable in the hydraulic device of Species I
	Species II: Figures 10 and 11 directed towards a pivot joint rotatable by a first shaft having a first centerline and a second shaft having a second centerline wherein the first and second shafts are supported by roller bearings – Species II is directed to the invention of Species Group II as previously identified
Applicant is required, in reply to this action, to elect a single species group and corresponding species (upon the election of Species Group I and Species I, one each of Subspecies I and Subspecies II may be elected, upon the election of Species Group II and Species II no subspecies election is required) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because the groups do not share the same or corresponding technical feature. The invention of Group 1 is directed towards a hydraulic pump or motor comprising a barrel plate with cylindrical sleeves forming compression cylinders for use with paired pistons mounted to a rotatable shaft by piston pin whereas Group 2 is directed towards an arrangement of a pivot joint rotatable between a first and second shaft having first and second centerlines wherein the first and second shafts are supported by roller bearings. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN DOYLE/           Examiner, Art Unit 3746     

/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746